1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    NOA E. OREN, #297100
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
5
6    Attorney for Defendant
     ISAAC GONZALEZ
7
8                                 IN THE UNITED STATES DISTRICT COURT
9
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                     Case No. 2:19-cr-117 GEB
12                   Plaintiff,                   STIPULATION AND [PROPOSED] ORDER TO
                                                  CONTINUE STATUS CONFERENCE
13           v.
14   ISAAC GONZALEZ,                               DATE:          August 16, 2019
                                                   TIME           9:00 a.m.
15                   Defendant.                    JUDGE:         Hon. Garland E. Burrell, Jr.
16
17           IT IS HEREBY STIPULATED by and between McGregor W. Scott, United States

18   Attorney through Vincenza Rabenn, Assistant United States Attorney, attorney for Plaintiff, and

19   Heather Williams, Federal Defender, through Assistant Federal Defender Noa E. Oren, attorneys

20   for Isaac Gonzalez, that the status conference scheduled for August 16, 2019 be vacated and be

21   continued to September 27, 2019 at 9:00 a.m.

22           The reasons for the continuance are to allow defense counsel to further review the

23   discovery with her client, to pursue investigation, to continue negotiations toward a non-trial

24   disposition, and to conduct further legal research.

25           Counsel for the defendant believes that failure to grant the requested continuance would

26   deny her the reasonable time necessary for effective preparation, taking into account the exercise

27   of due diligence. The government does not object to the continuance.

28           Based upon the foregoing, the parties agree time under the Speedy Trial Act should be

      Stipulation and [Proposed] Order               -1-
      to Continue Status Conference
1    excluded from the date of the parties’ stipulation through and including September 27, 2019,
2    pursuant to 18 U.S.C. §3161 (h)(7)(A)and (B)(iv)[reasonable time to prepare] and General Order
3    479, Local Code T4 based upon continuity of counsel and defense preparation.
4    DATED: August 7, 2019                       Respectfully submitted,

5
                                                 HEATHER E. WILLIAMS
6                                                Federal Defender

7                                                /s/ Noa E. Oren
                                                 NOA E. OREN
8                                                Assistant Federal Defender
                                                 Attorney for ISAAC GONZALEZ
9
     DATED: August 7, 2019                       MCGREGOR W. SCOTT
10                                               United States Attorney
11
                                                 /s/ Vincenza Rabenn
12                                               VINCENZA RABENN
                                                 Assistant United States Attorney
13                                               Attorney for Plaintiff
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and [Proposed] Order             -2-
      to Continue Status Conference
1                                                  ORDER
2            IT IS HEREBY ORDERED, the Court, having received, read, and considered the parties’
3    stipulation, and good cause appearing therefrom, adopts the parties’ stipulation in its entirety as
4    its order. The Court specifically finds the failure to grant a continuance in this case would deny
5    counsel reasonable time necessary for effective preparation, taking into account the exercise of
6    due diligence. The Court finds the ends of justice are served by granting the requested
7    continuance and outweigh the best interests of the public and defendant in a speedy trial.
8            The Court orders the time from the date the parties stipulated, up to and including
9    September 27, 2019, shall be excluded from computation of time within which the trial of this
10   case must be commenced under the Speedy Trial Act, pursuant to 18 U.S.C. § 3161(h)(7)(A)
11   and(B)(iv) [reasonable time for counsel to prepare] and General Order 479, (Local Code T4). It
12   is further ordered the August 16, 2019 status conference shall be continued until September 27,
13   2019, at 9:00 a.m.
14   Dated: August 14, 2019

15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and [Proposed] Order                -3-
      to Continue Status Conference
